DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 10/11/2022 is acknowledged.  Claims 8-22 are withdrawn.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/9/2019 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2020/0056081 A1) to Khe et al.  (hereinafter Khe) in view of the teachings of MU et al., “Fabrication and thermal properties of tetradecanol/graphene aerogel form-stable composite phase chance materials”, Scientific Reports, 2018, 8:8878, 14 pages.  (hereinafter Mu).
Khe is directed toward thermal conductive and storage devices.  Khe discloses at paragraph [0011] that a graphene shell with a reduced graphene core is used to act as a thermal storage device.  Khe discloses at paragraph [0017] that the graphene core can have 4 to 10 layers.  Khe discloses at paragraph [0036] that an aerogel may be used.  Khe discloses a core/shell structure with an aerogel, but is silent regarding a phase change material.  
 Mu is directed toward graphene aerogel thermal storage devices.  Khe and Mu are both directed toward graphene aerogel thermal storage devices and therefore are analogous art.   Mu teaches in the Abstract that a composite of tetradecanol/graphene aerogel is used for a phase change material encapsulated in the core.  Mu teaches at page 2 that the graphite sheets are expanded that would allow separation of 1 to 50 microns was loaded with paraffin a phase change material.  Mu teaches at page 2 that a phase change material of Tetradecanol was used for phase change material and loaded into a graphene aerogel.  Mu teaches at page 3 that the tetradecanol uniformly filled the pore volumes in the expanded graphene.  Mu teaches at page 4 that the stacking of the graphene sheets was exhibited by a peak.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Khe in view of the teachings of Mu to provide a heat storage using wax that is stabilized by a graphene matrix that forms a prime facie case of obviousness for claims 1-5.  

7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2020/0056081 A1) to Khe et al.  (hereinafter Khe) in view of the teachings of MU et al., “Fabrication and thermal properties of tetradecanol/graphene aerogel form-stable composite phase chance materials”, Scientific Reports, 2018, 8:8878, 14 pages.  (hereinafter Mu) in view of Meng et al. Meng et al. Generation of graphene-based aerogel microspheres for broadband and tunable high-performance microwave absorption by electrospinning-freeze drying process, Key Laboratory of Advanced Technologies of Materials (Ministry of Education), School of Materials Science and Engineering, Southwest, 2017 (hereinafter Meng).
Khe is directed toward thermal conductive and storage devices.  Khe discloses at paragraph [0011] that a graphene shell with a reduced graphene core is used to act as a thermal storage device.  Khe discloses at paragraph [0017] that the graphene core can have 4 to 10 layers.  Khe discloses at paragraph [0036] that an aerogel may be used.  Khe discloses a core/shell structure with an aerogel, but is silent regarding a phase change material.  
 Mu is directed toward graphene aerogel thermal storage devices.  Khe and Mu are both directed toward graphene aerogel thermal storage devices and therefore are analogous art.   Mu teaches in the Abstract that a composite of tetradecanol/graphene aerogel is used for a phase change material encapsulated in the core.  Mu teaches at page 2 that the graphite sheets are expanded that would allow separation of 1 to 50 microns was loaded with paraffin a phase change material.  Mu teaches at page 2 that a phase change material of Tetradecanol was used for phase change material and loaded into a graphene aerogel.  Mu teaches at page 3 that the tetradecanol uniformly filled the pore volumes in the expanded graphene.  Mu teaches at page 4 that the stacking of the graphene sheets was exhibited by a peak.  
Meng is directed toward graphene based aerogels.  Khe and Meng are both directed toward graphene based aerogels and therefore are analogous art.  Meng teaches in the Abstract that it is directed toward graphene based aerogels having Fe3O4 particles.  Meng is directed toward graphene based aerogels that are in the form of a nanosphere or bead.  Meng teaches at page 2848 directed toward graphene based aerogels having a core/shell structure.  Meng teaches at page 2850 that the graphene oxide is present in sheets with multiple layers.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Khe in view of the teachings of Mu and Meng to provide a heat storage using wax that is stabilized by a graphene matrix that forms a prime facie case of obviousness for claims 1-6.  
Allowable Subject Matter
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed structure having MoS2 microflakes.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766